Citation Nr: 0820680	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-34 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

H. Hoeft, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claims for service 
connection for bilateral hearing loss.  



FINDING OF FACT

The veteran's current bilateral hearing loss was not present 
until many years after service, and was not manifested during 
the first year after active service.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
and may not be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
bilateral hearing loss because he was exposed to acoustic 
trauma in service as an aerial gunner on a B-24 bomber and 
was also exposed to the noise from 50 caliber machine guns.  
He further asserts that he had no significant post-service 
noise exposure in his civilian employment as an accountant.

Duty to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2006 and April 2008 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters informed the veteran that he should submit any 
additional evidence that he had in his possession. The 
initial letter dated in January 2006 was provided before the 
adjudication of the claim.  Although the second letter was 
not sent before the initial decision, and no subsequent VA 
was taken to cure this defect, the Board finds that such 
error is harmless as service connection is being denied and 
no rating or effective date will be assigned.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records, VA medical reports, and 
employment physical examination reports have been obtained.  
The veteran was afforded VA audiology examinations, and 
medical opinions were obtained in November 2005 and April 
2006.  He has declined a hearing.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

I. Service Connection

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  See also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss 

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The veteran was afforded a VA audiological evaluation in 
April 2006.  At that time, pure tone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
60
65
LEFT
40
45
60
60
65

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 92 percent in the left ear.  
These results show current bilateral hearing loss as it is 
defined by VA regulation, and therefore, the current 
disability requirement for service connection is satisfied.  
However, the question remains whether a medical nexus exists 
between the current hearing loss and the veteran's claimed 
in-service noise exposure. 

It should also be noted that sensorineural hearing loss may 
be presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Here, there is no evidence, 
medical or otherwise, of hearing loss manifested to a 
compensable degree within one year of service; therefore 
service connection for hearing loss on a presumptive basis is 
not warranted. 


II. Analysis: 

The competent medical evidence available for review as to the 
veteran's claim for hearing loss consists of service medical 
records, employer medical records, and two VA medical 
opinions proffered by trained medical professionals. 

In the present case, service connection for bilateral hearing 
loss is not warranted on a direct basis because the 
preponderance of the evidence does not show that hearing loss 
was incurred in service.  Significantly, the veteran's 
service medical records are silent as to complaint, 
treatment, or diagnosis of hearing loss.  The veteran's 
November 1945 service examination reveals normal hearing 
(15/15) levels upon discharge in both ears on whispered voice 
testing.  The first pertinent post-service evidence of 
hearing loss is contained in the veteran's employment medical 
records, the dates of which range from 1955 to 1987.  In 
1955, approximately ten years after separation from service, 
the first of five audiology exams revealed that the veteran's 
hearing was normal in both ears.  It is not until 1966, 
nearly twenty years after discharge from service that the 
veteran's hearing loss begins to manifest on the audiometric 
exams.  Evidence of such a prolonged period without apparent 
medical complaint weighs against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  For the foregoing reasons, 
the Board believes that the preponderance of the evidence is 
against the claim.  

Further, the evidence does not provide a competent medical 
nexus between the veteran's current hearing loss and service.  
The veteran received two VA audiological examinations, in 
November 2005 and April 2006, respectively, which resulted in 
two different medical opinions as to hearing loss etiology.  
The veteran asks that the Board give greater consideration to 
the November 2005 opinion in which the audiologist concluded 
that his hearing loss was "as likely as not related to 
service."  However, the November 2005 VA audiological 
opinion was rendered without review of the veteran's service 
medical records, private medical records, or any other 
medical evidence that would have been germane to making a 
nexus determination.  As such, the November 2005 opinion is 
largely unsupported and should be accorded less weight than 
an opinion that is based on a full understanding of the 
patient's medical history.  

Unlike the November 2005 audiological opinion, the April 2006 
opinion was rendered as part of a comprehensive review of the 
veteran's service medical records and private medical 
records, including audiology exams provided by the veteran's 
previous employer.  The audiologist opined that the hearing 
loss was not caused by, or a result of military noise 
exposure as an aerial gunner, and that noise induced hearing 
loss had not been shown to be of delayed onset.  The 
rationale provided in support of the medical opinion was, in 
part, that the private medical records showed that the 
veteran had normal hearing in each ear for ten years after 
leaving the service, and for many years thereafter.  
Therefore, the Board finds that the preponderance of 
competent medical evidence does not support a nexus between 
the veteran's current hearing loss and his in service 
exposure to noise.      

The Board recognizes the veteran's contentions, namely that 
in his capacity as an aerial gunner he was exposed to 
prolonged aircraft engine noise and gunfire.  The veteran has 
asserted that a presumption of service-connected hearing loss 
should apply because of this exposure.  Even though the Board 
assumes that the veteran was exposed to acoustic trauma in 
service, his claim fails because there is no competent nexus 
between any current hearing loss and service.  Furthermore, 
although the veteran has given his own opinion that his 
current hearing loss resulted from noise exposure during 
service, the United States Court of Appeals for Veterans 
Claims (Court) has generally held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski,  
2 Vet. App. 492, 494-5 (1992).  Clearly, the audiologist's 
medical opinion has greater probative value than the 
veteran's subjective opinion regarding the etiology of the 
hearing loss.

In sum, the Board finds more persuasive and probative the 
contemporaneous service medical records, the post-service 
April 2006 VA audiological opinion, and the private medical 
records provided by the veteran's civilian employer.  
Statements by the veteran to the effect that his current 
hearing loss is the result of in service noise exposure does 
not constitute competent medical evidence.  For the foregoing 
reasons, the Board finds that the veteran's hearing loss was 
not present during service and the currently claimed hearing 
deficiency did not develop as a result of any incident during 
service, to include exposure to noise. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


